1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Milton DE VONE, Sr., Plaintiff-Appellant,v.Fannie BATCHELOR, Defendant-Appellee.James Milton DE VONE, SR., Plaintiff-Appellant,v.COUNTY OF DURHAM, Defendant-Appellee.
Nos. 93-1602, 93-1603.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeals from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Senior District Judge.  (CA-92-212, CA-92-224)
James Milton De Vone, Sr., Appellant Pro Se.
Michael Bannon Brough, Alison Ailene Erca, Michael B. Brough & Associates, Chapel Hill, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
James Milton De Vone, Sr., appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  De Vone v. Batchelor, No. CA-92-212 (M.D.N.C. Apr. 19, 1993);  De Vone v. County of Durham, No. CA-92-224 (M.D.N.C. Apr. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED